Title: John Brown Cutting to John Adams, 13 Dec. 1786
From: Cutting, John Brown
To: Adams, John


          
            
              My Dear Sir
            
            

               Inner Temple.

              13 Decr 1786
            
          

          A croud of thanks to you for the pleasure and instruction I have
            received from your defence of the american constitutions. I have as yet read it but
            three times, because I wish to forget it a little before I read it a fourth; but I find
            that impossible. I shall therefore only wait till you give us the augmentation promised.
            Let me intreat You for the sake of mankind in general and the united states in
            particular not to defer it long. I pant impatiently to peruse it entire.
          I beg my best compliments to Mrs Adams
            and am much obliged for the intelligence contained in the judicious letter of Judge
            Cranch; she will pardon my detention of it and a newspaper, which on being interrupted
            in reading, I pocketed, last sunday, without ceremony. 
          The bussiness of Mr Atlies estate I
            mean immediately to undertake. For which purpose, agreably to the direction of Mr Chief Justice McKean, (who in
            his letter to me says, “his Excellency John Adams Esquire will advance any money, for
            searches in offices, copies of wills and deeds, travelling and all other expences about
            this enquiry”.) I am to request a draught on your banker for five and twenty
            guineas, by the bearer, who is trusty and faithful. 
          I have the honor to be with much esteem & respect / Your
            obliged and most obedient servt:
          
            
              John Brown Cutting
            
          
        